PER CURIAM.
Martha Jean Caddell appeals an order awarding her $3,640 in back child support, asserting that the trial court should not have allowed certain credits against the accrued support. John Caddell cross-appeals the same order urging that credits to which he was entitled were not awarded. The proceeding below was heard without a court reporter. In lieu of a record, appellant provided a statement of the proceedings based upon her independent recollection. However, neither party fully complied with the provisions of Florida Rule of Appellate Procedure 9.200(b)(4)1 which *329governs the preparation of a record when no transcript of the proceedings is available.
This case is controlled by the holding in Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979):
When there are issues of fact the appellant necessarily asks the reviewing court to draw conclusions about the evidence. Without a record of the trial proceedings, the appellate court can not properly resolve the underlying factual issues so as to conclude that the trial court’s judgment is not supported by the evidence or by an alternative theory. Without knowing the factual context, neither can an appellate court reasonably conclude that the trial judge so misconceived the law as to require reversal. The trial court should have been affirmed because the record brought forward by the appellant is inadequate to demonstrate reversible error. [Citations omitted].
AFFIRMED.
GOSHORN, HARRIS and DIAMANTIS, JJ., concur.

. Rule 9.200(b)(4) provides:
(4) If no report of the proceedings was made, or if a transcript is unavailable, the appellant may prepare a statement of the evidence or proceedings from the best available means, including his recollection. The statement shall be served on the appellee, who may serve objections or proposed amendments thereto within 10 days of service. Thereafter, the statement and any objections or proposed amendments shall be submitted tó the lower tribunal for settlement and approval. As settled and approved, the statement shall be included by the clerk of the lower tribunal in the record.